Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/1/2020 has been entered.

Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 4/7/2020 is acknowledged. 
Claims 9-11, 13-23 and 25-30 are under examination. 

Priority
This application is a 371 of PCT/US17/18331 (filed 2/17/2017) which claims benefit of 62/297,527 (filed 2/19/2016). 

The following is an examiner’s statement of reasons for allowance: The closest prior arts, Bearer and Bischof teach a method of sample freeze-thaw without teaching/suggesting a step of contacting a biological tissue with metal component/foam and rewarming the tissue by placing the metal component and the tissue within an electromagnetic induction field, and it is not obvious to modify the method as taught by Bearer and Bischof because none of the references teaches rewarming the tissue and metal component/foam by inductive heating thus provides no motivation to modify the method for anticipated success. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Claim Status
	Claims 9-11, 13-23 and 25-30 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653